Exhibit 10.10h(8)

 

LOGO [g83593image001.jpg]

 

GlobalSantaFe Corporation

15375 Memorial Drive

Houston, Texas 77079-4101

 

--------------------------------------------------------------------------------

Notice of Grant of Director Restricted Stock Units

--------------------------------------------------------------------------------

 

Date: [Grant Date]

 

To: [Name of Director]

 

From: Cheryl D. Richard

 

Subject: Non-Employee Director Restricted Stock Units

Effective [Grant Date], you have been granted 3,000 non-employee director
Restricted Stock Units representing ordinary shares of GlobalSantaFe
Corporation, subject to the restrictions and other terms and conditions set
forth in the attachment to this memorandum. Your Restricted Stock Units are
evidenced by a credit to a book entry account in the company’s records, and this
memorandum and its attachment are the only evidence of your grant that you will
receive.

As always, please feel free to contact me (telephone 281-925-6994; e-mail
Sherry.Richard@GSFDrill.com) if you have any questions.

Cheryl D. Richard

Attachment



--------------------------------------------------------------------------------

LOGO [g83593image001.jpg]

GLOBALSANTAFE CORPORATION

TERMS AND CONDITIONS

OF

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNITS

The board of directors of GlobalSantaFe Corporation (the “Company”), acting
through its Compensation Committee (the “Committee”), has granted to you,
pursuant to the GlobalSantaFe 2003 Long-Term Incentive Plan (the “Plan”),
restricted stock units (“Restricted Units”) representing ordinary shares, $.01
par value per share, of the Company (“Ordinary Shares”). This grant of
Restricted Units is awarded to encourage your continued dedication and service
as a Non-Employee Director of the Company and is intended to motivate you to
continue your efforts to enhance shareholder value by increasing your potential
stake as a shareholder and thereby aligning your interests more directly with
the interests of the Company’s other shareholders. Terms used herein and not
otherwise defined shall have the meaning set forth in the Plan.

 

1. Restricted Unit Grant. Subject to the restrictions and other terms and
conditions outlined herein (the “Terms and Conditions”) and the terms and
conditions of the Plan as amended from time to time in accordance with its
terms, you are granted the number of Restricted Units stated in the memorandum
to which these Terms and Conditions are attached (the “Memorandum”), effective
the date stated in the Memorandum (the “Grant Date”). Each Restricted Unit
represents one Ordinary Share. During the period of time between the Grant Date
and the earlier of the date your Restricted Units vest or are forfeited (the
“Restricted Period”), your Restricted Units will be evidenced by a credit to a
book entry account in the Company’s records.

 

2. Agreement. By accepting the Restricted Units granted hereunder, you represent
and agree that (i) you will abide by the terms of the Plan and such other terms
and conditions as may be imposed by the Company’s board of directors or the
Committee, (ii) you will not induce or solicit, directly or indirectly, any
employee of the Company or an affiliate of the Company to terminate such
employee’s employment with the Company or such affiliate and (iii) during the
course of your service as a Non-Employee Director of the Company and at all
times thereafter, you will not disclose to others or use other than for the
benefit of the Company and its affiliates, whether directly or indirectly, any
Confidential Information. “Confidential Information” shall mean the information
about the Company or any of its affiliates that you learned in the course of
performing your duties with the Company, including, without limitation, any
proprietary knowledge, trade secrets, data, information and customer lists
unless such disclosure is required by law or authorized by the Company.



--------------------------------------------------------------------------------

3. Vesting. Except as otherwise provided in Sections 9 and 10, your Restricted
Units will vest on the third anniversary of the Grant Date, at which time the
restrictions imposed by these Terms and Conditions will be removed and your
Restricted Units and dividend equivalent payments will be payable to you
pursuant to the payment provisions of Sections 7 and 8; provided that you serve
continuously as a director of the Company or any successor company throughout
the three-year period following the Grant Date (the “Vesting Period”).
Restricted Units that do not vest and dividend equivalent payments that do not
become payable pursuant to Section 7 or 8 shall be forfeited to the Company, and
you shall not thereafter have any rights with respect to such forfeited
Restricted Units or dividend equivalent payments.

 

4. Restrictions. Except as authorized by Section 5, any Restricted Units granted
hereunder may not be sold, assigned, pledged or otherwise transferred prior to
satisfaction of the payment provisions of Section 7 or 8.

 

5. Transfer. You may transfer Restricted Units to (i) your spouse, children or
grandchildren (“Immediate Family Members”), (ii) a trust or trusts for your
exclusive benefit or the exclusive benefit of your Immediate Family Members,
(iii) a partnership in which you and/or your Immediate Family Members are the
only partners, (iv) a transferee pursuant to a judgment, degree or order
relating to child support, alimony or marital property rights that is made
pursuant to a domestic relations law of a state or country with competent
jurisdiction (a “Domestic Relations Order”), or (v) such other transferee as may
be approved by the Committee in its sole and absolute discretion; provided,
however, that (x) the Committee may prohibit any transfer with or without cause
in its sole and absolute discretion, and (y) subsequent transfers of transferred
Restricted Units or any portion thereof are prohibited except those to or by you
in accordance with this Section 5 or pursuant to a Domestic Relations Order.
Following any transfer, the Restricted Units will continue to be subject to the
same restrictions described in these Terms and Conditions as were applicable
immediately prior to the transfer, and any and all terms of these Terms and
Conditions, other than those in items (ii) and (iii) in Section 2, will apply to
the transferee.

Each transfer permitted in this Section will be effected by written notice
thereof duly signed and delivered by the transferor to the Secretary of the
Company at the Company’s principal business office. Such notice will state the
name and address of the transferee, the number of Restricted Units being
transferred, and such other information as may be requested by the Secretary.
The person or persons entitled to receive dividend equivalent payments with
respect to the Restricted Units and to receive Ordinary Shares upon vesting of
the Restricted Units will be that person or those persons appearing on the
Company’s records as the owner or owners of the Restricted Units. The Company
will have no obligation to, or liability for any failure to, notify you or any
transferee of any forfeiture of Restricted Units or of any event that will or
might result in such forfeiture.

 

2



--------------------------------------------------------------------------------

6. Dividend Equivalent Payments. Upon payment during the Restricted Period or
any Deferral Period (as defined below in Section 8) of any dividend with respect
to Ordinary Shares, you will be credited on the books of the Company with a cash
amount equal to the amount of such dividend multiplied by the number of
Restricted Units you are granted hereunder. Accrued dividend equivalent payments
credited to you will be payable to you pursuant to the payment provisions of
Section 7 or 8.

 

7. Payment. Except as otherwise contemplated in Section 8, upon satisfaction of
the vesting conditions set forth in Sections 3, 9 or 10, (i) your Restricted
Units will be payable to you in the form of a transfer to you of a number of
Ordinary Shares equal to the number of your vested Restricted Units, and
(ii) all dividend equivalent payments credited to you pursuant to Section 6 will
be payable to you, without interest, in the form of a number of Ordinary Shares
equal to the total of the dividend equivalent payments credited to you divided
by the per share Fair Market Value (as defined in the Plan) of the Ordinary
Shares on the vesting date, with any fractional share resulting from the
calculation being forfeited without any payment in respect thereof.

 

8. Deferral Election. You may elect to defer the transfer of Ordinary Shares in
payment of vested Restricted Units until the earlier of (i) a date specified by
you at the time of your deferral election, or (ii) your termination of service
as a director of the Company for any reason. Any such election shall be
irrevocable, must be made in writing and delivered to the Company pursuant to
Section 16, and shall be subject to such terms and restrictions as the Committee
may prescribe. To be effective, any deferral election must be made at a time and
in a manner that would not result in the imposition of an excise tax under
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and related
regulations and Treasury pronouncements (“Section 409A”). If you make a deferral
election, any dividend equivalent payments credited to you during the period
from the date of vesting of the Restricted Units to the date of transfer of
Ordinary Shares (the “Deferral Period”) shall be immediately converted into a
number of stock units representing a number of Ordinary Shares equal to the
total of the dividend equivalent payments credited to you divided by the per
share Fair Market Value (as defined in the Plan) of the Ordinary Shares on the
dividend payment date (“Deferred Dividend Equivalent Units”). Dividend
equivalent payments will be credited to you with respect to Deferred Dividend
Equivalent Units in the same manner as Restricted Units. Upon payment of your
Restricted Units, you will also receive a transfer of a number of Ordinary
Shares equal to the number of your Deferred Dividend Equivalent Units with any
fractional share being forfeited without any payment in respect thereof. You are
advised to consult a tax advisor before making a deferral election.

 

9. Termination of Service as a Director.

 

  (a)

Termination by Reason of Death or Disability or Involuntary Termination Other
Than For Cause. If, during the Vesting Period, your service as a

 

3



--------------------------------------------------------------------------------

 

director of the Company is terminated by reason of your death or disability or
is terminated by the Company’s shareholders other than for Cause (as defined
below), or your service as a director of the Company is terminated due to a
failure to nominate you for reelection as a director other than for Cause (in
each case other than as a result of your ineligibility for reelection under
provisions of the Company’s Articles of Association regarding age
(“Retirement”)), your Restricted Units will vest immediately upon such
termination, at which time the restrictions imposed by these Terms and
Conditions will be removed and your Restricted Units and dividend equivalent
payments will be payable to you pursuant to the payment provisions of Section 7.

 

  (b) Voluntary Termination or Termination For Cause. If, during the Vesting
Period, you voluntarily terminate your service as a director of the Company,
including without limitation due to your resignation or decision not to stand
for reelection, or your service as a director of the Company is terminated for
Cause, your unvested Restricted Units and any associated dividend equivalent
payments will be forfeited immediately upon such termination.

 

  (c) Retirement. If, during the Vesting Period, your service as a director of
the Company is terminated by reason of your Retirement, (meaning your
ineligibility for reelection under provisions of the Company’s Articles of
Association regarding age), your Restricted Units will thereafter vest to the
same extent and at the same time as they would have vested under Section 3, 9 or
10 if you had remained a director.

Your termination will be for “Cause” if your service as a director is terminated
because you willfully engage in conduct that is materially injurious to the
Company and/or an affiliate of the Company, monetarily or otherwise; provided,
however that (i) no termination of your service as a director shall be for Cause
until you have been delivered a copy of a written notice setting forth that you
were guilty of the conduct and specifying the particulars thereof in detail and
(ii) termination solely on account of inadequate performance or incompetence
shall not constitute termination for Cause. No act, nor failure to act, shall be
considered “willful” unless you have acted, or failed to act, without a
reasonable belief that your action or failure to act was in the best interest of
the Company and its affiliates. Notwithstanding anything contained in these
Terms and Conditions to the contrary, your failure to perform after notice of
termination is given shall not constitute Cause.

 

10. Change in Control. If a Change in Control occurs while you are a director of
the Company, your Restricted Units will vest immediately on the date of such
Change in Control, at which time the restrictions imposed by these Terms and
Conditions will be removed and your Restricted Units and dividend equivalent
payments will be payable to you pursuant to the payment provisions of Sections 7
and 8.

 

4



--------------------------------------------------------------------------------

A “Change in Control” means the occurrence of any of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d) or 14(d) of the U.S. Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than an Excluded Person (as defined
below), of the beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 35% or more of either (A) the then outstanding ordinary shares
of the Company (the “Outstanding Company Ordinary Shares”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that neither an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
affiliate controlled by the Company nor an acquisition by an affiliate of the
Company that remains under the Company’s control will constitute a Change in
Control; or

(ii) Individuals who, as of the date hereof, constitute the Company’s board of
directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Company’s board of directors; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s equityholders, was approved by a vote
of at least two-thirds of the directors then comprising the Incumbent Board will
be considered as though such individual were a member of the Incumbent Board,
but excluding for this purpose any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest
(meaning a solicitation of the type that would be subject to Rule 14a-11 of
Regulation 14A under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Company’s board of directors; or

(iii) Approval by the equityholders of the Company of a reorganization, merger,
consolidation or similar transaction to which the Company or any affiliate is a
party, in each case unless, following such reorganization, merger, consolidation
or similar transaction, (A) more than 50% of, respectively, the then outstanding
ordinary shares or shares of common stock of the corporation or other entity
resulting from such reorganization, merger, consolidation or similar transaction
and the combined voting power of the then outstanding voting securities of such
corporation or other entity entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Ordinary Shares and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
consolidation or similar transaction in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, consolidation
or similar transaction, of the Outstanding Company Ordinary Shares and
Outstanding Company Voting Securities, as the case may be, (B) 50% of,

 

5



--------------------------------------------------------------------------------

respectively, the then outstanding ordinary shares or shares of common stock of
the parent of the corporation or other entity resulting from such
reorganization, merger, consolidation or similar transaction and the combined
voting power of the then outstanding voting securities of the parent of such
corporation or other entity entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Ordinary Shares and Outstanding Company Voting Securities immediately
prior to such reorganization, merger, consolidation or similar transaction,
(C) no Person (excluding the Company, any affiliate of the Company that remains
under the Company’s control, any employee benefit plan (or related trust)
sponsored or maintained by the Company or by any affiliate controlled by the
Company or such corporation resulting from such reorganization, merger,
consolidation or similar transaction, and any Person beneficially owning,
immediately prior to such reorganization, merger, consolidation or similar
transaction, directly or indirectly, 35% or more of the Outstanding Company
Ordinary Shares or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding ordinary shares or shares of common stock of the corporation or
other entity resulting from such reorganization, merger, consolidation or
similar transaction or the combined voting power of the then outstanding voting
securities of such corporation or other entity entitled to vote generally in the
election of directors, and (D) at least a majority of the members of the board
of directors of the corporation resulting from such reorganization, merger,
consolidation or similar transaction were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such
reorganization, merger, consolidation or similar transaction; or

(iv) Approval by the equityholders of the Company of any plan or proposal which
would result directly or indirectly in (A) a complete liquidation or dissolution
of the Company, or (B) any sale or other disposition (or similar transaction)
(in a single transaction or series of related transactions) of (x) 50% or more
of the assets or earnings power of the Company, or (y) business operations which
generated a majority of the consolidated revenues (determined on the basis of
the Company’s four most recently completed fiscal quarters for which reports
have been completed) of the Company and its affiliates immediately prior
thereto, other than to an affiliate of the Company or to a corporation or other
entity with respect to which following such sale or other disposition (I) more
than 50% of, respectively, the then outstanding ordinary shares or shares of
common stock of such corporation or other entity and the combined voting power
of the then outstanding voting securities of such corporation or other entity
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Ordinary Shares and Outstanding Company Voting Securities immediately
prior to such sale or other disposition in substantially the same proportions as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Ordinary Shares and Outstanding Company Voting Securities,
as the case may

 

6



--------------------------------------------------------------------------------

be, (II) no Person (excluding the Company, any affiliate of the Company that
remains under the Company’s control, any employee benefit plan (or related
trust) sponsored or maintained by the Company or by any affiliate controlled by
the Company or such corporation, and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 35% or more of
the Outstanding Company Ordinary Shares or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then outstanding ordinary shares or shares of
common stock of such corporation or other entity or the combined voting power of
the then outstanding voting securities of such corporation or other entity
entitled to vote generally in the election of directors, and (III) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Company’s board of directors providing for such sale
or other disposition of assets; or

(v) Approval by the equityholders of the Company of a “merger of equals” (which
for purposes of this Subsection shall mean a merger with another company of
relatively equal size) to which the Company is a party as a result of which the
persons who were equity holders of the Company immediately prior to the
effective date of such merger shall have beneficial ownership of less than 55%
of the combined voting power for election of members of the board (or
equivalent) of the surviving entity or its parent following the effective date
of such merger, provided that the Company’s board of directors shall have
authority to increase said percentage as may in its sole discretion be deemed
appropriate to cover a specific transaction.

For purposes of the preceding sentence, the term “Excluded Person” shall mean
and include (i) any corporation beneficially owned by shareholders of the
Company in substantially the same proportion as their ownership of shares of the
Company and (ii) the Company and any affiliate of the Company.

 

11. Rights as a Stockholder. Neither you, nor any person claiming through you,
shall have any rights as a stockholder with respect to the Ordinary Shares
represented by your Restricted Units unless and until all these Terms and
Conditions and the terms of the Plan that affect you or such other person shall
have been complied with as specified herein and Ordinary Shares have been
transferred to you in accordance with Section 7 or 8.

 

12. Adjustments. The Restricted Units are subject to adjustment (including,
without limitation, as to the number and type of shares represented by the
Restricted Units) in the sole discretion of the Committee and in such manner as
the Committee may deem equitable and appropriate in connection with the
occurrence of any of the events described in the adjustment provisions of the
Plan following the Grant Date.

 

7



--------------------------------------------------------------------------------

13. Requirements of Law and Stock Exchanges. Your right to the Restricted Units
and the issuance and delivery of the Ordinary Shares are subject to compliance
with all applicable requirements of law. In addition, the Company will not be
required to deliver any Ordinary Shares if such delivery would violate any rule
or regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Ordinary Shares are listed or quoted.

 

14. Continued Service and Future Grants. Neither the grant of Restricted Units
nor the other arrangements outlined herein give you the right to remain a
director of the Company or to be selected to receive similar or identical grants
in the future.

 

15. Company’s Rights. The existence of the Restricted Units shall not affect in
any way the right or power of the Company or its shareholders to undertake or
accomplish any corporate act.

 

16. Notices. Notice or other communication to the Company with respect to these
Terms and Conditions must be made in writing and delivered to: Secretary,
GlobalSantaFe Corporation, at its principal business office, Houston, Texas.

 

17. Governing Law. These Terms and Conditions shall be governed by, and
construed in accordance with, the laws of the state of Texas.

 

18. The Plan, the Board of Directors and the Committee. The Restricted Units are
granted to you under and pursuant to the Plan as the same shall have been
amended from time to time in accordance with its terms. The decision of the
Company’s board of directors or the Committee on any questions concerning the
interpretation or administration of the Plan or any matters covered in these
Terms and Conditions will be final and conclusive. No amendment to the Plan or
decision of the board of directors or the Committee will deprive you, without
your consent, of any rights hereunder.

A copy of the Plan in its present form is available at the Company’s principal
office for inspection during business hours by you or other persons who may be
entitled to any of the Restricted Units as contemplated herein.

 

19. Code Section 409A Compliance. If any provision of these Terms and Conditions
would result in the imposition of an excise tax under Section 409A, that
provision will be reformed to avoid imposition of the excise tax, and no action
taken to comply with Section 409A shall be deemed to impair a benefit under
these Terms and Conditions.

 

8